Motion Granted and Order filed August 20, 2020.




                                      In The

                   Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00070-CV
                                  ____________

        CRIMSON EXPLORATION OPERATING, INC., Appellant

                                        V.

  BPX OPERATING COMPANY F/K/A BHP BILLITON PETROLEUM
         (TXLA OPERATING) COMPANY D/B/A PETROHAWK
                 OPERATING COMPANY, Appellees


                  On Appeal from the 334th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2016-02583

                                    ORDER

     Appellees’ unopposed motion to extend time and enter a briefing schedule is
GRANTED.

        • The brief of appellant is due October 5, 2020;

        • The brief(s) of appellees/cross-appellants is due thirty days after the
           brief of appellant is filed; and
         • The reply brief of appellant and cross-appellee’s brief is due thirty
            days after the brief(s) of appellees/cross-appellants is filed.

                                              PER CURIAM



Panel Consists of Justices Chief Justice Frost and Justices Wise and Bourliot.